DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,8-13,15,19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/442,062. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach an apparatus for use in rotatably driving a workpiece comprising an elongated shaft, an elongated tubular housing, at least one bearing and at least one retainer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,9-13 and 15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (5,943,925), Schanen et al. (3,392,608) and Stewart (3,138,183) and Cobzaru et al. (2004/0177978).
In reference to claims 1,15 and 19, Huang teaches an apparatus for use in rotatably driving a working element using a tool having a handle and a driver for driving the working element, comprising an elongated shaft, 51,  including a first end having a first portion, 52,  adapted for engaging the driver of the tool and a second end having a second portion, 53, including a socket element adapted for slidably receiving the working element an elongated tubular housing, 54, carried by the shaft external to the tool, (fig. 1), at least one snap ring, (the snap clip in fig. 1), adapted to retain the housing in position over at least a portion of the shaft.
In reference to claim 2, wherein the housing extends from adjacent the first end
of the shaft to adjacent the second end of the shaft, (fig.1).
	In reference to claim 10, wherein the retainer engages the shaft, (fig.1).
	In reference to claim 11, wherein a first end of the shaft protrudes from the
Housing, (fig. 1).
In reference to claim 12, wherein the first portion is adapted for slidably
engaging the driver of the tool, (fig. 1).
	In reference to claims 13, wherein a portion of the shaft is substantially flush with a portion of the housing, (fig. 1).
	
Huang teaches all the limitations of the claims except for a first roller at least one bearing located at a proximal end of the tubular housing and a second roller bearing located at a distal end of the tubular housing, said first and second roller bearings adapted for providing low friction, rotatable support for the tubular housing relative to the shaft and the tool, said at least one snap ring located either proximal to the first roller bearing or distal to the second roller bearing, wherein the shaft includes a portion having an outer diameter greater than an outer diameter of the housing, wherein at least one of the proximal snap ring and the distal snap ring engages the shaft, said first bearing and said second bearing attached to the elongated shaft by an interference fit.

Schanen teaches an elongated shaft, 4, with a tubular housing, 10, and a socket end, 13, for engaging the working element. In this instance, the socket is attached to the shaft, but it would be obvious to provide the socket integral with the shaft such as the socket/shaft of Huang. If the socket is now integral to the shaft, then the socket end of the shaft would have an outer diameter greater than the outer diameter of the tubular housing.

Stewart teaches at least one bearing, 7, for providing low friction, rotatable support for the tubular housing, 5, relative to the shaft, 6, said first bearing and said second bearing attached to the elongated shaft by an interference fit. (col. 1, lines 51-61). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Huaung with bearings located at the proximal and distal ends of the housing, in order to provide for the low friction rotation between the shaft and the housing.
	It would have been further obvious to provide the tool of Huan as modified by Schanen and Stewart with the snap ring, as taught by Huang, to be located proximal and distal to the bearings, in order to keep the housing and bearings in place with respect to the shaft, and since Huang teaches his housing being located on a shaft where one end abuts against a raised portion of shaft, 51, and the other end being held in place by a snap clip placed on the shaft.  Therefore if there is not abutment to hinder the movement of the housing, it would be obvious to provide the other end of the shaft with another snap ring in order to retain the housing in the desired position on the shaft.
	Cobzaru et al. teaches roller bearings, (pp 0030).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Huang as modified by Schanen and Stewart with the bearings, 7, of Stewart, being roller bearings as an alternate bearing means and since Cobzaru et al. teaches, “the expression bearing and variations thereof shall refer broadly to any type of support system that resists friction between a pair of components yet permits movement therebetween, and expressly can includes ball bearings, roller bearing, fluid bearings, bushings, and other types of systems”.

Claims 3,4,8 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang as modified by Schanen et al., Stewart and Cobzaru et al. In further view of Avery (6,662,688).

Huang as modified by Schanen et al., Stewart and Cobzaru et al.  teaches all the limitations of the claims except for the first portion includes a female socket element and the second portion includes a male socket element, wherein the first and second portions each include female socket elements, wherein one of the first or second portions includes a detent.

Avery teaches a first portion includes a female socket element, 56, and the second portion includes a male socket element, 60, wherein one of the first or second portions includes a detent, 62, (fig. 3A). It would be obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Huang as modified by Schanen et al., Stewart and Cobzaru et al., with the first portion includes a female socket element and the second portion includes a male socket element, as taught by Avery, as alternate socket end elements and to provide the detent, in order to enhance the connectability of the first and second portions to the driver or working elements. It would have been further obvious to provide the tool with the first and second portions each include female socket elements, as an obvious design choice, and since it is old and well known to attach sockets using either a male or female end.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,8-13,15 and 19 have been considered but are moot based on new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        May 12, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723